Exhibit 10.1

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

AND

 

KEMIRA OYJ

 

--------------------------------------------------------------------------------

 

MASTER AGREEMENT REGARDING THE

TITANIUM DIOXIDE JOINT VENTURE

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

1.

Preamble

9

 

 

 

2.

Transaction Framework

11

 

 

 

3.

Carve-Out of the Rockwood Water Business

15

 

 

 

4.

Termination of the Upstream Enterprise Agreement

16

 

 

 

5.

Third Party Financing

18

 

 

 

6.

Conditions Precedent and Closing

18

 

 

 

7.

Due Diligence

20

 

 

 

8.

Adjustment of the Shareholding Split

21

 

 

 

9.

Regulatory Approval

22

 

 

 

10.

Covenants

24

 

 

 

11.

Rescission Right

27

 

 

 

12.

Joint and Several Liability

29

 

 

 

13.

Confidentiality

29

 

 

 

14.

Costs

29

 

 

 

15.

Miscellaneous

30

 

 

 

16.

Authorised Agent

33

 

 

 

17.

Severability

34

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

DEFINITIONS

 

In this Agreement

 

“Affiliate”

 

shall have the meaning given to it in section 1.7;

 

 

 

“Agreement”

 

shall mean this master agreement;

 

 

 

“Business Days”

 

shall have the meaning given to it in section 6.3;;

 

 

 

“Closing”

 

shall have the meaning given to it in section6.3;

 

 

 

“Closing Date”

 

shall have the meaning given to it in section 6.3;

 

 

 

“Covenanted Agreement”

 

shall have the meaning given to it in section 10.1.1(k);

 

 

 

“Downstream Enterprise Agreement”

 

shall have the meaning given to it in section 3.2(d);

 

 

 

“Due Diligence”

 

shall have the meaning given to it in section 7.1;

 

 

 

“E&Y”

 

shall have the meaning given to it in section 8.6;

 

 

 

“ECMR”

 

shall have the meaning given to it in section 6.2(a);

 

 

 

“Equity Value Split”

 

shall have the meaning given to it in section 8.1;

 

 

 

“Existing Intercompany Receivable” and “Existing Intercompany Receivables”

 

shall have the meaning given to it in section 2.2.1;

 

 

 

“Financial Information and Valuation”

 

shall have the meaning given to it in section 1.5;

 

 

 

“Finnish HoldCo”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Functional Additive Business”

 

shall have the meaning given to it in section 1.1:

 

 

 

“IDW”

 

shall have the meaning given to it in section 8.6;

 

 

 

“Implementation Agreement”

 

shall have the meaning given to it in section 2.1.1;

 

3

--------------------------------------------------------------------------------


 

“Intercompany Receivables”

 

shall mean any receivable by Kemira and its Affiliates or Rockwood and its
Affiliates against JV Group Companies other than receivables from the delivery
of goods or provision of services at arms’ length or created through a Breach of
the No Leakage Provisions pursuant to the Implementation Agreement;

 

 

 

“Joint Venture”

 

shall have the meaning given to it in section 2.1.1;

 

 

 

“JV Agreement”

 

shall have the meaning given to it in section 2.1.2;

 

 

 

“JV Group Company” and “JV Group Companies”

 

shall have the meaning given to it in section 1.7(a);

 

 

 

“JV US”

 

shall have the meaning given to it in the deed caption;

 

 

 

“JV Europe”

 

shall have the meaning given to it in the deed caption;

 

 

 

“JV Europe Interim Financial Statements”

 

shall have the meaning given to it in section 4.3;

 

 

 

“Kemira”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Kemira Divident”

 

shall have the meaning given to it in section 2.2.1(d);

 

 

 

“Kemira Germany”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Kemira Inc.”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Kemira TiO2”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Kemira TiO2 Pigments Business”

 

shall have the meaning given to it in section 1.1;

 

 

 

“Letter of Intent”

 

shall have the meaning given to it in section 1.4;

 

 

 

“Loss Amount”

 

shall have the meaning given to it in section 4.3;

 

 

 

“Material Adverse Effect”

 

shall have the meaning given to it in section 11.1(a);

 

 

 

“Maybrook”

 

shall have the meaning given to it in section 1.3(b);

 

4

--------------------------------------------------------------------------------


 

“Party” and “Parties”

 

shall have the meaning given to them in the deed caption;

 

 

 

“Profit Amount”

 

shall have the meaning given to it in section 4.3;

 

 

 

“Refinancing”

 

shall have the meaning given to it in section 5.1;

 

 

 

“Regulatory Approval”

 

shall have the meaning given to it in section 9.1;

 

 

 

“Rescission Notice”

 

shall have the meaning given to it in section 11.1;

 

 

 

“Rockwood”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Rockwood Germany”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Rockwood Holdings”

 

shall have the meaning given to it in the deed caption;

 

 

 

“RockwoodTiO2 Pigments Business”

 

shall have the meaning given to it in section 1.1;

 

 

 

“Rockwood Water Business”

 

shall have the meaning given to it in section 1.1;

 

 

 

“Sachtleben”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Sachtleben Corp”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Shareholding Split”

 

shall have the meaning given to it in section2.1.3;

 

 

 

“Structure Paper”

 

shall have the meaning given to it in section 2.4.1;

 

 

 

“TiO2 Pigments Business” and
“TiO2 Pigments Businesses”

 

shall have the meaning given to it in section 1.1;

 

 

 

“Transaction”

 

shall have the meaning given to it in section 1.6;.

 

 

 

“Upstream Enterprise Agreement”

 

shall have the meaning given to it in section 4.1

 

 

 

“Water Business Carve-Out”

 

shall have the meaning given to it in section 3.1 ;

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

LIST OF ANNEXES

 

Annex 1.2(a)

 

Shareholdings of JV Europe;

 

 

 

Annex 1.5

 

Financial Information and Valuation;

 

 

 

Annex 2.4.1

 

Structure Paper by Deloitte & Touche;

 

 

 

Annex 3.2

 

Term sheets for service agreement);

 

 

 

Annex 6.3

 

Closing Memorandum;

 

 

 

Annex 8.2

 

Sample Calculation of adjustment of Shareholding Split

 

 

 

Annex 8.6

 

Instructions for the Independent Expert;

 

 

 

Annex 10.1.1

 

Disclosure against Covenants;

 

 

 

Annex 10.1.1(k)

 

Definition of Covenanted Agreements;

 

 

 

Annex 10.2.1

 

Existing Affiliate Agreements; and

 

 

 

Annex 14

 

Estimated advisor costs.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

MASTER AGREEMENT

 

THIS AGREEMENT IS MADE ON 21 MAY 2008 BY AND AMONG

 

(a)

Rockwood Holdings, Inc., 100 Overlook Center, Princeton, NJ 08540, USA

 

 

 

hereinafter referred to as “Rockwood Holdings”;

 

 

(b)

Rockwood Specialties Group, Inc., 100 Overlook Center, Princeton, NJ 08540, USA

 

 

 

hereinafter referred to as “Rockwood”;

 

 

(c)

Rockwood Specialties Group GmbH, Königsberger Straße 1, 60487 Frankfurt am Main,
Germany, registered in the commercial register of the lower court of Frankfurt
am Main under registration number HR B 5 79 24

 

 

 

hereinafter referred to as “Rockwood Germany”;

 

 

(d)

Sachtleben Chemie GmbH, Dr.-Rudolf-Sachtleben-Straße 4, 47189 Duisburg, Germany,
registered in the commercial register of the lower court of Duisburg under
registration number HR B 1 96 69

 

 

 

hereinafter referred to as “Sachtleben”;

 

 

(e)

Sachtleben Corporation, a Delaware corporation with business address 140 Grand
Street, Suite 400, White Plains, NY 10601, USA

 

 

 

hereinafter referred to as “Sachtleben Corp”;

 

 

(f)

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs-GmbH, Königsberger
Straße 1, 60487 Frankfurt am Main, Germany, registered in the commercial
register of the lower court of Frankfurt am Main under registration number HR B
8 05 60, to be renamed into “White Pigments Holding GmbH” after signing

 

 

 

hereinafter referred to as “JV Europe”

 

 

(g)

White Pigments Holding Oy, a limited liability company under establishment,
Finland, with business identification number

 

 

 

hereinafter referred to as “Finnish HoldCo”;

 

7

--------------------------------------------------------------------------------


 

(h)

White Pigment LLC, a Delaware limited liability company with business address at
100 Overlook Center, Princeton, NJ 08540, USA

 

 

 

hereinafter referred to as “JV US”;

 

 

(i)

Kemira Oyj, Porkkalankatu 3, FI-00180 Helsinki, Finland, with business
identification number 0109823-0

 

 

 

hereinafter referred to as “Kemira”;

 

 

(j)

Kemira Pigments Oy, Porkkalankatu 3, FI-00180 Helsinki, Finland, with business
identification number 0948159-2

 

 

 

hereinafter referred to as “Kemira TiO2”;

 

 

(k)

Kemira Germany GmbH, Marie-Curie-Straße 10, 51377 Leverkusen, Germany,
registered in the commercial register of the lower court of Cologne under
registration number HR B 57319

 

 

 

hereinafter referred to as “Kemira Germany”;

 

 

 

and

 

 

(l)

Kemira Specialty Inc., USA, with its principal place of business at 151 Veterans
Drive, Northvale, NJ 07647, USA

 

 

 

hereinafter referred to as “Kemira Inc.”.

 

Rockwood Holdings, Rockwood, Rockwood Germany, Sachtleben, Sachtleben Corp,
JV Europe, Finnish HoldCo, JV US, Kemira, Kemira TiO2, Kemira Germany, Kemira
Inc. and each a “Party” and collectively the “Parties”.

 

NOW IT IS HEREBY AGREED:

 

8

--------------------------------------------------------------------------------



 


1.                                       PREAMBLE


 


1.1           ROCKWOOD AND KEMIRA ARE BOTH COMPANIES ACTIVE IN A VARIETY OF
BUSINESS FIELDS IN THE SPECIALTY CHEMICALS SECTOR. BOTH PARTIES ARE, AMONGST
OTHER BUSINESSES, ENGAGED IN THE TITANIUM DIOXIDE BUSINESS (I.E. THE SALE AND
MANUFACTURING OF TITANIUM DIOXIDE AND RELATED CO-PRODUCTS AND SERVICES),
PROVIDED THAT (I) ROCKWOOD’S TITANIUM DIOXIDE BUSINESS ALSO INCLUDES THE
MANUFACTURING OF BARIUM-BASED AND ZINC-BASED INORGANIC FINE WHITE PIGMENTS AND
ADDITIVES (THE “FUNCTIONAL ADDITIVE BUSINESS”) BUT EXCLUDES THE MANUFACTURING OF
POLYALUMINIUM CHLORIDE AND POLYALUMINIUM NITRATE-BASED FLOCCULANTS (COLLECTIVELY
THE “ROCKWOOD WATER BUSINESS”) AS CURRENTLY CONDUCTED BY SACHTLEBEN AND
SACHTLEBEN CORP (ROCKWOOD’S TITANIUM DIOXIDE BUSINESS SO DEFINED, THE “ROCKWOOD
TIO2 PIGMENTS BUSINESS”); AND (II) KEMIRA’S TITANIUM DIOXIDE BUSINESS ALSO
INCLUDES SALES AND MANUFACTURING OF CERTAIN OTHER THAN TITANIUM DIOXIDE BASED
PRODUCTS AND SERVICES TO THE COSMETICS INDUSTRY (THE “KEMIRA TIO2 PIGMENTS
BUSINESS”). THE ROCKWOOD TIO2 PIGMENTS BUSINESS AND THE KEMIRA TIO2 PIGMENTS
BUSINESS ARE EACH ALSO REFERRED TO AS A “TIO2 PIGMENTS BUSINESS” AND
COLLECTIVELY AS THE “TIO2 PIGMENTS BUSINESSES”.


 


1.2                                 ROCKWOOD CURRENTLY OPERATES ITS TIO2
PIGMENTS BUSINESS (AND THE ROCKWOOD WATER BUSINESS) THROUGH


 

(a)                                  its indirect German subsidiary Sachtleben,
which currently directly and indirectly owns shares in the entities as set out
in Annex 1.2(a); and

 

(b)                                 its indirect US subsidiary Sachtleben Corp.


 


1.3                                 KEMIRA CURRENTLY OPERATES ITS TIO2 PIGMENTS
BUSINESS THROUGH


 

(A)                                  (I)            ITS DIRECT FINNISH
SUBSIDIARY KEMIRA TIO2 (WHICH HAS NO FURTHER SUBSIDIARIES);

 

(II)           CERTAIN ASSETS OWNED BY KEMIRA GERMANY (INCLUDING CERTAIN
INTELLECTUAL PROPERTY AND THE OBERHAUSEN TECHNOLOGY CENTRE); AND

 

(III)          CERTAIN SALES OFFICES OPERATED AND OWNED BY CERTAIN OF KEMIRA’S
AFFILIATES (AS DEFINED BELOW); AND

 

(B)                                 ITS DIRECT US SUBSIDIARY KEMIRA INC., WHICH,
IN TURN, IS THE SOLE SHAREHOLDER OF MAYBROOK, INC., HAVING ITS PRINCIPAL PLACE
OF BUSINESS AT 570 BROADWAY, LAWRENCE, MASSACHUSETTS, USA (“MAYBROOK”).

 


1.4           IN ORDER TO JOINTLY PURSUE FUTURE BUSINESS OPPORTUNITIES IN THE
FIELD OF THE PRODUCTION AND MARKETING OF TITANIUM DIOXIDE PIGMENTS, ROCKWOOD AND
KEMIRA INTEND TO COMBINE THEIR

 

9

--------------------------------------------------------------------------------


 


TIO2 PIGMENTS BUSINESSES BY FORMING A JOINT VENTURE. ON 17/23 JANUARY 2008,
ROCKWOOD AND KEMIRA HAVE, THEREFORE, ENTERED INTO A LETTER OF INTENT SETTING OUT
THE PRINCIPAL TERMS AND CONDITIONS RELATING TO THE JOINT VENTURE (THE “LETTER OF
INTENT”) WHICH LETTER OF INTENT WILL BE SUPERSEDED BY THIS AGREEMENT AND THE
AGREEMENTS ENTERED INTO ON THE BASIS OF THIS AGREEMENT. TO THE EXTENT REQUIRED,
THE IMPLEMENTATION OF THIS TRANSACTION HAS BEEN DULY AUTHORISED BY ALL RELEVANT
CORPORATE BODIES OF THE PARTIES.


 

1.5           In the Letter of Intent, Rockwood and Kemira have, on the basis of
the financial and tax position of the TiO2 Pigments Businesses of Rockwood and
Kemira as such financial and tax positions is reflected in (i) the actual
financial information (EBITDA and net debt) for the fiscal years 2004 to 2007;
and (ii) the respective projections (EBITDA and net debt) for the fiscal years
2008 to 2010 as set out in more detail in Annex 1.5 (such financial information
and valuation, the “Financial Information and Valuation”) agreed on a valuation
of their respective TiO2 Businesses and shareholding split between Rockwood and
Kemira in the joint venture of 61 per cent and 39 per cent, respectively.


 


1.6           BY ENTERING INTO THIS AGREEMENT THE PARTIES INTEND TO AGREE ON THE
STRUCTURE OF THE JOINT VENTURE AND THE TRANSACTIONS TO BE IMPLEMENTED IN ORDER
TO ESTABLISH THE JOINT VENTURE (SUCH TRANSACTIONS AS THEY ARE DESCRIBED IN MORE
DETAIL IN THIS AGREEMENT COLLECTIVELY, THE “TRANSACTION”) AS WELL AS THE
CONTRACTUAL TERMS AND CONDITIONS GOVERNING THE JOINT VENTURE.


 


1.7           AS USED IN THIS AGREEMENT, WITH RESPECT TO A PERSON OR ENTITY,
“AFFILIATE” SHALL HAVE THE MEANING GIVEN IN SECTION 15 ET SEQ. OF THE GERMAN
STOCK CORPORATION ACT (AKTG), BUT


 

(A)                                  WITH RESPECT TO ROCKWOOD HOLDINGS,
ROCKWOOD, ROCKWOOD GERMANY AND KEMIRA SHALL EXCLUDE JV GROUP COMPANIES (“JV
GROUP COMPANIES” DEFINED AS INCLUDING ONLY JV EUROPE, SACHTLEBEN, FINNISH
HOLDCO, KEMIRA TIO2, JV US, SACHTLEBEN CORP, KEMIRA INC. AND MAYBROOK,
SACHTLEBEN TRADING (SHANGHAI) COMPANY LIMITED, EACH A “JV GROUP COMPANY”) AS
WELL AS JV EUROPE’S DIRECT AND INDIRECT SUBSIDIARIES AND SHAREHOLDINGS; AND

 

(B)                                 WITH RESPECT TO THE JV GROUP COMPANIES SHALL
EXCLUDE ROCKWOOD HOLDINGS, ROCKWOOD, ROCKWOOD GERMANY AND KEMIRA AND THEIR
AFFILIATES.

 

10

--------------------------------------------------------------------------------



 


2.                                       TRANSACTION FRAMEWORK


 


2.1                                 STRUCTURE OF THE JOINT VENTURE


 

2.1.1        Subject to the terms and conditions of this Agreement, in
particular the conditions precedent set forth in section 6, the Parties agree on
JV Europe and JV US being the jointly operated joint venture companies
(collectively, the “Joint Venture”) and, in order to establish the Joint
Venture, the Parties have agreed that, pursuant to the terms and conditions of a
certain Share and Asset Purchase and Transfer Agreement (the “Implementation
Agreement”) signed on the date hereof:

 

(A)                                  ROCKWOOD GERMANY SHALL TRANSFER 39 PER CENT
OF THE ISSUED AND OUTSTANDING SHARES OF JV EUROPE TO KEMIRA;

 

(B)                                 ROCKWOOD GERMANY SHALL TRANSFER 100 PER CENT
OF THE ISSUED AND OUTSTANDING SHARES OF SACHTLEBEN TO JV EUROPE;

 

(C)                                  KEMIRA SHALL TRANSFER THE 100 PER CENT OF
THE ISSUED AND OUTSTANDING SHARES OF KEMIRA TIO2 TO FINNISH HOLDCO (THE WHOLLY
OWNED SUBSIDIARY OF JV EUROPE);

 

(D)                                 KEMIRA SHALL TRANSFER OR CAUSE THE TRANSFER
OF THE KEMIRA OBERHAUSEN ASSETS (AS DEFINED IN THE IMPLEMENTATION AGREEMENT) TO
JV EUROPE;

 

(E)                                  ADDITIONALLY, WITH RESPECT TO THE JOINT
VENTURE IN THE UNITED STATES

 

(I)            ROCKWOOD SHALL TRANSFER THE 100 PER CENT OF THE ISSUED AND
OUTSTANDING SHARES OF SACHTLEBEN CORP AND KEMIRA SHALL TRANSFER 100 PER CENT OF
THE ISSUED AND OUTSTANDING SHARES OF KEMIRA INC. TO JV US,

 

(II)                                  IN EXCHANGE FOR

 

(1)           ROCKWOOD RECEIVING LIMITED LIABILITY COMPANY INTEREST OF JV US
REPRESENTING 61 PER CENT OF THE TOTAL ISSUED AND OUTSTANDING LIMITED LIABILITY
COMPANY INTEREST; AND

 

(2)           KEMIRA RECEIVING A COMBINATION OF LIMITED LIABILITY COMPANY
INTEREST OF JV US REPRESENTING 39 PER CENT OF THE TOTAL ISSUED AND OUTSTANDING
LIMITED LIABILITY COMPANY INTEREST AND AN INTERCOMPANY RECEIVABLE IN A PRINCIPAL
AMOUNT OF APP. EUR 6,400,000.00 AGAINST JV US (AS SET OUT IN SECTION 3.4.5 OF
THE IMPLEMENTATION AGREEMENT).

 

11

--------------------------------------------------------------------------------


 


2.1.2        THE JOINT VENTURE SHALL BE GOVERNED BY A CERTAIN SHAREHOLDERS’ AND
JOINT VENTURE AGREEMENT (THE “JV AGREEMENT”) SIGNED ON THE DATE HEREOF AND THE
STATUTES (AS DEFINED IN THE JV AGREEMENT).


 


2.1.3                        FOLLOWING THE COMPLETION OF THE TRANSACTION, BUT
SUBJECT TO ANY ADJUSTMENT AGREED AMONG THE PARTIES,


 

(A)                                  ROCKWOOD GERMANY SHALL HOLD 61 PER CENT OF
THE REGISTERED SHARE CAPITAL OF JV EUROPE AND THE ISSUED AND OUTSTANDING SHARES
OF JV US; AND

 

(B)                                 KEMIRA SHALL HOLD 39 PER CENT OF THE
REGISTERED SHARE CAPITAL OF JV EUROPE AND THE ISSUED AND OUTSTANDING SHARES OF
JV US

 

(SUCH ALLOCATION OF SHARES, THE “SHAREHOLDING SPLIT”).

 


2.2                                 INTERCOMPANY RECEIVABLES


 


2.2.1                        THE PARTIES ESTIMATE THAT ON THE DATE HEREOF:


 

(A)                                  ROCKWOOD GERMANY HAS INTERCOMPANY
RECEIVABLES AGAINST JV EUROPE IN THE TOTAL AMOUNT OF APP. EUR 325,000,000.00;
AND

 

(B)                                 KEMIRA HAS INTERCOMPANY RECEIVABLES AGAINST
KEMIRA TIO2 IN THE TOTAL AMOUNT OF APP. EUR 51,700,000.00;

 

(C)                                  KEMIRA HAS INTERCOMPANY RECEIVABLES IN THE
USD EQUIVALENT OF APP. EUR 600,000.00 AGAINST KEMIRA INC.

 

(these Intercompany Receivables as well as all Intercompany Receivables evolving
until the Closing Date against the JV Group Companies, each an “Existing
Intercompany Receivable” and collectively, the “Existing Intercompany
Receivables”).

 

(D)                                 KEMIRA TIO2 SHALL FURTHER BE ENTITLED TO
DECLARE AN AMOUNT OF EUR 2,100,000.00 AS DIVIDEND TO KEMIRA (THE “KEMIRA
DIVIDEND”), WHICH SHALL NOT BE PAID IN CASH, BUT SHALL INCREASE THE EXISTING
INTERCOMPANY RECEIVABLES OF KEMIRA.

 

12

--------------------------------------------------------------------------------



 


2.2.2                        SUBJECT TO (AUFSCHIEBEND BEDINGT) TO THE CLOSING
OCCURRING:


 

(A)           ROCKWOOD GERMANY HEREBY WAIVES (AND PROCURES THAT ITS AFFILIATES
WAIVE) THE AMOUNT OF ANY EXISTING INTERCOMPANY RECEIVABLES THAT EXCEED EUR
183,000,000.00;

 

(B)                                 KEMIRA HEREBY WAIVES (AND PROCURE THAT ITS
AFFILIATES WAIVE)

 

(I)            ANY AMOUNTS OF EXISTING INTERCOMPANY RECEIVABLES AGAINST JV
EUROPE AND ITS DIRECT AND INDIRECT SUBSIDIARIES EXCEEDING EUR 110,000,000.00; AS
WELL AS

 

(II)           ANY AMOUNTS OF EXISTING INTERCOMPANY RECEIVABLE WITHIN THE
MEANING OF SECTION 2.2.1(C) THAT EXCEED EUR 7,000,000.00 (ESTABLISHED BY
REFERENCE TO THE EXCHANGE RATE USED BY KEMIRA FOR CONVERTING  INTERCOMPANY
RECEIVABLES FOR ITS ACCOUNTING);

 

but provided that, (x) if the aggregate of (i) and (ii) before such waiver
amounted to no more than EUR 117,000,000.00 but a waiver would have to be
effected under either (i) or (ii) then no waiver shall be effected under this
section 2.2.2(b), and (y) if the waivers contemplated under (i) and (ii) would
reduce the total amount of Existing Intercompany Receivables to less than EUR
117,000,000.00, then the waiver under this section 2.2.2(b) shall only relate to
an amount that reduces the total amount to EUR 117,000,000.00 (first waiving any
Existing Intercompany Receivables against Kemira Inc. and its subsidiaries that
exceed EUR 7,000,000.00 and then waiving all remaining amounts proportionally),
but provided in case of each (x) and (y) the Parties shall amend the settlement
of the purchase price and payments into the capital reserves pursuant to the
Implementation Agreement in a way that arrives at or preserves the Existing
Intercompany Receivables at the level of EUR 117,000,000.00 in the aggregate.


 


2.2.3        AT THE CLOSING, PURSUANT TO SECTION 3 OF THE IMPLEMENTATION
AGREEMENT, THE PURCHASE PRICES WILL BE SETTLED AND CERTAIN CONTRIBUTIONS INTO
THE CAPITAL RESERVES IN A WAY THAT ESTABLISH (OR IN THE CASE OF ROCKWOOD
GERMANY’S INTERCOMPANY RECEIVABLES, PRESERVE) THE FOLLOWING INTERCOMPANY
RECEIVABLES (AS SET OUT IN SECTION 3.5 OF THE IMPLEMENTATION AGREEMENT):


 

(A)                                  ROCKWOOD GERMANY’S INTERCOMPANY RECEIVABLES
WILL CONSIST OF

 

(I)            AN INTERCOMPANY RECEIVABLE IN THE AMOUNT OF EUR 183,000,000.00
(BEING THE RESULT OF A WAIVER OF THE EXCEEDING PART OF THE EXISTING INTERCOMPANY
RECEIVABLE UNDER THIS AGREEMENT); AND

 

(II)                                  THE SUBORDINATED NOTE IN THE AMOUNT OF EUR
2,900,000.00;

 

13

--------------------------------------------------------------------------------


 

(B)                                 KEMIRA’S INTERCOMPANY RECEIVABLES WILL TOTAL
EUR 117,000,000.00; OF WHICH

 

(I)                                     EUR 7,000,000.00 WILL BE AGAINST JV US
AND KEMIRA INC.; AND

 

(II)           THE REMAINING EUR 110,000,000.00 WILL COMPRISE OF (X) THE
EXISTING INTERCOMPANY RECEIVABLES OF KEMIRA AGAINST KEMIRA TIO2 IMMEDIATELY
AFTER THE CLOSING; AND (Y) THE REMAINING FRACTION OF THE SACHTLEBEN SHARE
TRANSFER RECEIVABLE AGAINST FINNISH HOLDCO RETAINED BY KEMIRA AS IT IS GOING TO
BE DETERMINED PURSUANT TO SECTION 3.4.3 OF THE IMPLEMENTATION AGREEMENT;

 

(C)                                  JV EUROPE’S INTERCOMPANY RECEIVABLES WILL
AMOUNT TO A TOTAL OF EUR 0.00 (IN WORDS: ZERO) AS A RESULT OF THE TRANSACTION
PURSUANT TO SECTION 3.4.3 OF THE IMPLEMENTATION AGREEMENT AND THE JV EUROPE
SHARE TRANSFER RECEIVABLE (AS DEFINED IN THE IMPLEMENTATION AGREEMENT) HAVING
BEEN SETTLED IN CASH.

 

Neither Kemira, Rockwood Germany nor any of their respective Affiliates shall
after consummation of the Closing have any other Intercompany Receivables
against any JV Group Company and shall waive or procure that their Affiliates
waive any such receivables.


 


2.3                                 MINIMUM CASH LEVEL


 


2.3.1                        IMMEDIATELY PRIOR TO THE CLOSING,


 

(A)                                  KEMIRA TIO2 AND KEMIRA INC. AS WELL AS
THEIR SUBSIDIARIES SHALL HAVE A MINIMUM AMOUNT OF CASH AND CASH EQUIVALENTS
(“CASH”) IN THE AMOUNT OF EUR 550,000.00; AND

 

(B)                                 SACHTLEBEN AND ITS CONSOLIDATED DIRECT AND
INDIRECT SUBSIDIARIES SHALL HAVE A MINIMUM OF CASH IN THE AMOUNT OF EUR
1,311,000.00.

 

2.3.2        To the extent the amount of Cash at Closing at either Kemira TiO2
or Sachtleben falls short of the levels set out in section 2.3.1, then as soon
as practicable after the Closing having occurred Kemira or Rockwood, as the case
may be, shall pay to JV Europe the shortfall on a Euro per Euro or as applicable
Dollar per Dollar basis.

 

14

--------------------------------------------------------------------------------


 


2.4                                 COVENANT TO COOPERATE


 

2.4.1        The Parties shall cooperate with each other in good faith and
undertake to exercise their rights as shareholders or in such other capacity, as
the case may be, to the effect that the transactions provided for herein and in
the Implementation Agreement as well as any additional measures provided for in
the step paper of Deloitte & Touche GmbH Wirtschaftsprüfungsgesellschaft dated
21 May 2008 attached to this Agreement as Annex 2.4.1 (the “Structure Paper”,
but provided that no Party may rely on the advice contained therein to a greater
extent than permitted (if at all) under the terms of the retainer agreed with
Deloitte & Touche GmbH) are implemented as set forth therein and otherwise
without undue delay.

 

2.4.2        In addition, the Parties shall cooperate in good faith to establish
the level of Intercompany Receivables set out in section 2.2, and in the event
that such level after the implementation of the Transaction has not been
achieved take all commercially reasonable steps to establish such level of
Intercompany Receivables.


 


3.                                       CARVE-OUT OF THE ROCKWOOD WATER
BUSINESS


 


3.1           THE ROCKWOOD WATER BUSINESS CURRENTLY OPERATED BY JV EUROPE AND
JV EUROPE’S DIRECT AND INDIRECT SUBSIDIARIES MIWAC MITTELDEUTSCHE WASSERCHEMIE
GMBH AND EKOKEMI GMBH WILL BE CARVED OUT PRIOR TO THE CLOSING DATE (THE “WATER
BUSINESS CARVE-OUT”), CURRENTLY PLANNED TO BECOME EFFECTIVE ON 1 JULY 2008.


 


3.2                                 ROCKWOOD GERMANY AND SACHTLEBEN PLAN TO
EFFECT THE WATER CARVE-OUT AND IN PARTICULAR IMPLEMENT THE FOLLOWING:


 

(A)                                  AN ASSET DEAL IN WHICH EKOKEMI GMBH, A
DIRECT SUBSIDIARY OF SACHTLEBEN, SHALL ACQUIRE ASSETS INCLUDING WORKING CAPITAL
(BUT NOT CASH) OWNED BY SACHTLEBEN RELATING TO THE ROCKWOOD WATER BUSINESS;

 

(B)                                 A SHARE DEAL IN WHICH AN INDIRECT SUBSIDIARY
OF ROCKWOOD GERMANY, CURRENTLY NAMED ISILTEC INNOVATIVE SILICON TECHNOLOGIES
GMBH AND INTENDED TO BE RENAMED INTO SACHTLEBEN WASSERCHEMIE GMBH, SHALL ACQUIRE
ALL SHARES IN EKOKEMI GMBH AS WELL AS (DIRECT AND INDIRECT) SHAREHOLDINGS IN
MIWAC MITTELDEUTSCHE WASSERCHEMIE GMBH AND THE PURCHASE PRICE RECEIVABLE OF
SACHTLEBEN RESULTING FROM LIT.(A);

 

(C)                                  IMPLEMENTATION OF SERVICE AGREEMENTS
BETWEEN SACHTLEBEN AND THE CARVED-OUT ROCKWOOD WATER BUSINESS ON THE BASIS OF
THE TERM SHEETS CONTAINED IN ANNEX 3.2;

 

15

--------------------------------------------------------------------------------


 

(D)                                 THE TERMINATION OF THE PROFIT AND LOSS
EQUALISATION AGREEMENT BETWEEN JV EUROPE AND MIWAC MITTELDEUTSCHE WASSERCHEMIE
GMBH (THE “DOWNSTREAM ENTERPRISE AGREEMENT”).

 

Rockwood Germany shall implement the Water Carve-Out in close consultation with
Kemira to the extent necessary to achieve the effects under this section 3.2.

 


3.3           THE PARTIES ARE IN AGREEMENT THAT THE WATER BUSINESS CARVE-OUT
SHALL OCCUR IN A WAY THAT IS FINANCIALLY NEUTRAL FOR THE JV GROUP COMPANIES,
I.E. THE JV GROUP COMPANIES SHALL, AFTER CLOSING, BE IN THE SAME POSITION IN
WHICH THEY WOULD HAVE BEEN HAD THE ROCKWOOD WATER BUSINESS NOT BEEN PART OF
SACHTLEBEN AND ITS DIRECT AND INDIRECT SUBSIDIARIES. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ANY POSITIVE NET EFFECTS OF THE WATER CARVE-OUT
OCCURRING AFTER THE EFFECTIVE DATE AS DEFINED IN THE IMPLEMENTATION AGREEMENT
SHALL ONLY BE OFFSET AGAINST ROCKWOOD GERMANY’S EXISTING INTERCOMPANY
RECEIVABLES.


 


3.4           ROCKWOOD GERMANY SHALL INDEMNIFY JV EUROPE AND ITS SUBSIDIARIES,
AND ROCKWOOD SHALL INDEMNIFY JV US AND ITS SUBSIDIARIES, AGAINST ANY CLAIMS
RELATING TO OR ARISING IN CONNECTION WITH THE WATER BUSINESS CARVE-OUT AND/OR
ROCKWOOD’S WATER BUSINESS. THIS SHALL APPLY SIMILARLY WITH RESPECT TO ANY AND
ALL LIABILITIES OR OBLIGATIONS RELATED TO ROCKWOOD’S WATER BUSINESS THAT ARE,
FOR WHATEVER REASON, NOT TRANSFERRED FROM JV EUROPE TO ROCKWOOD OR ONE OF ITS
DIRECT OR INDIRECT AFFILIATES (OTHER THAN THE JV GROUP COMPANIES) IN THE COURSE
OF THE WATER BUSINESS CARVE-OUT.


 


3.5           ROCKWOOD SHALL PROCURE THAT THE WATER BUSINESS CARVE-OUT IS
IMPLEMENTED AS SOON AS REASONABLY PRACTICABLE AFTER THE DATE HEREOF.


 


4.                                       TERMINATION OF THE UPSTREAM ENTERPRISE
AGREEMENT


 

4.1                                 Prior to the Closing Date and subject to
satisfaction of the conditions precedent set forth in sections 6.2 the profit
and loss equalisation agreement currently existing between JV Europe and
Rockwood Germany (the “Upstream Enterprise Agreement”) will be terminated with
effect as of the Closing Date. Following the implementation of the termination
of the Upstream Enterprise Agreement, Rockwood and Kemira shall change the
fiscal year of JV Europe again such that it shall end on December 31 of any
given calendar year. The period between the Closing Date and December 31, 2008
shall be another stub-fiscal year.

 

16

--------------------------------------------------------------------------------



 


4.2           THE PARTIES ARE IN AGREEMENT THAT THE TERMINATION OF THE UPSTREAM
ENTERPRISE AGREEMENT SHALL BE FINANCIALLY NEUTRAL FOR JV EUROPE AND THAT
ROCKWOOD AND JV EUROPE WILL TREAT EACH OTHER AND PUT EACH OTHER INTO SUCH
POSITION (FROM AN ECONOMICAL POINT OF VIEW) AS IF THE UPSTREAM ENTERPRISE
AGREEMENT HAD ALREADY BEEN TERMINATED WITH EFFECT AS OF DECEMBER 31, 2007,
IRRESPECTIVE OF IF AND WHEN IT IS ACTUALLY TERMINATED. ROCKWOOD GERMANY SHALL IN
PARTICULAR INDEMNIFY AND HOLD KEMIRA AND/OR JV EUROPE, AS THE CASE MAY BE,
HARMLESS FROM AND AGAINST ALL LIABILITIES, LOSSES AND OBLIGATIONS AND REIMBURSE
KEMIRA AND/OR JV EUROPE, AS THE CASE MAY BE, FOR ALL REASONABLE EXPENSES
INCURRED BY KEMIRA AND/OR JV EUROPE WHICH RELATE TO OR ARISE OUT OF THE UPSTREAM
ENTERPRISE AGREEMENT TO THE EXTENT IT WAS IN FORCE AFTER DECEMBER 31, 2007.
NOTWITHSTANDING THE GENERALITY OF THE FOREGOING, THE PARTIES AGREE ON THE
FOLLOWING:


 


4.3           AS PROMPTLY AS PRACTICABLE BUT IN ANY EVENT WITHIN TWO MONTHS
AFTER THE CLOSING DATE, JV EUROPE SHALL PREPARE AND DELIVER TO THE PARTIES
FINANCIAL STATEMENTS OF JV EUROPE AS PER THE END OF THE STUB FISCAL YEAR (I.E.
FOR THE TIME PERIOD FROM THE EFFECTIVE DATE UNTIL THE CLOSING DATE) IN
ACCORDANCE WITH GERMAN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (GRUNDSÄTZE
ORDNUNGSGEMÄSSER BUCHFÜHRUNG) AS PROVIDED FOR IN THE GERMAN COMMERCIAL CODE
(HANDELSGESETZBUCH, HGB) CONSISTENTLY APPLIED (THE “JV EUROPE INTERIM FINANCIAL
STATEMENTS”), PROVIDED THAT THE JV EUROPE INTERIM FINANCIAL STATEMENTS SHALL BE
PREPARED ONLY TO THE EXTENT AND CONTAIN ONLY SUCH INFORMATION WHICH IS REQUIRED
IN ORDER TO DETERMINE THE AMOUNT OF THE PROFIT OR LOSS, AS THE CASE MAY BE, OF
JV EUROPE AS PER THE END OF THE STUB FISCAL YEAR WHICH IS DECISIVE FOR THE
DETERMINATION OF ROCKWOOD GERMANY’S PROFIT TRANSFER CLAIM AS PER THE END OF THE
STUB FISCAL YEAR (GEWINNABFÜHRUNGSANSPRUCH) (THE AMOUNT OF ANY SUCH CLAIM, THE
“PROFIT AMOUNT”) OR JV EUROPE’S OBLIGATION TO COVER LOSSES AS PER THE END OF THE
STUB FISCAL YEAR (VERLUSTAUSGLEICHSANSPRUCH) (THE AMOUNT OF ANY SUCH CLAIM, THE
“LOSS AMOUNT”), RESPECTIVELY, IN EACH CASE IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE UPSTREAM ENTERPRISE AGREEMENT AND OTHERWISE IN ACCORDANCE WITH
APPLICABLE LAW. ROCKWOOD SHALL ASSIST AND CO-OPERATE WITH JV EUROPE IN THE
PREPARATION OF THE INTERIM FINANCIAL STATEMENTS.


 

4.4           Rockwood and Kemira shall procure that the shareholders’ meeting
of JV Europe approves (feststellen) the JV Europe Interim Financial Statements
within ten (10) Business Days following delivery of the JV Europe Interim
Financial Statements to Rockwood and Kemira, unless either party disagrees with
the JV Europe Interim Financial Statements in which case section 8.6 shall apply
mutatis mutandis.

 

17

--------------------------------------------------------------------------------



 


4.5           IMMEDIATELY AFTER THE INTERIM FINANCIAL STATEMENTS HAVE BEEN
APPROVED AND IN ANY EVENT IN FULL COMPLIANCE WITH THE UPSTREAM ENTERPRISE
AGREEMENT


 

(A)                                  IF THE JV EUROPE INTERIM FINANCIAL
STATEMENTS SHOW A PROFIT AMOUNT, THEN SUCH PROFIT AMOUNT SHALL BE DISCHARGED BY
AN ASSIGNMENT TO ROCKWOOD GERMANYOF A CORRESPONDING FRACTION OF SACHTLEBEN’S
RECEIVABLE RESULTING FROM THE WATER BUSINESS CARVE-OUT;

 

(B)                                 IF THE JV EUROPE INTERIM FINANCIAL
STATEMENTS SHOW A LOSS AMOUNT, THEN SUCH LOSS AMOUNT SHALL BE DISCHARGED BY
SETTING IT OFF AGAINST A CORRESPONDING FRACTION OF THE EXISTING INTERCOMPANY
RECEIVABLES OF ROCKWOOD GERMANY AGAINST SACHTLEBEN IN THE AMOUNT.

 

4.6           In case the amounts against which the Profit and Loss Amounts are
to be discharged against pursuant to section 4.5 are insufficient, the Parties
shall cooperate in good faith to implement the same economic effect.

 


5.                                       THIRD PARTY FINANCING


 


5.1           THE ROCKWOOD GERMANY AND KEMIRA HAVE AGREED A TERM SHEET AND A
MANDATE LETTER WITH SEB AND NORDEA FOR THE EXTERNAL FINANCING OF JV EUROPE,
FINNISH HOLDCO AND SACHTLEBEN IN THE TOTAL AMOUNT OF EUR 300,000,000.00 AND A
REVOLVING FACILITY OF EUR 30,000,000.00 (THE “REFINANCING”).


 


5.2           THE PARTIES SHALL COOPERATE IN GOOD FAITH AND MAKE COMMERCIALLY
REASONABLE EFFORTS TO FINALISE THE REFINANCING AT SUBSTANTIALLY THE TERMS LAID
OUT IN THE MANDATE LETTER AND THE TERM SHEET.


 


5.3           THE REFINANCING SHALL BE USED TO THE EXTENT POSSIBLE TO REPAY THE
INTERCOMPANY RECEIVABLES AT OR AS SOON AS PRACTICABLE AFTER CLOSING.


 


5.4           THE PARTIES WILL DISCUSS IN GOOD FAITH HOW TO FUND ANY COMMITMENT
OR OTHER FEES RELATED TO THE REFINANCING IF AND TO THE EXTENT REQUIRED. KEMIRA
AND ROCKWOOD GERMANY WILL MAKE AVAILABLE ADDITIONAL FUNDS THROUGH SHAREHOLDER
LOANS TO JV EUROPE TO FUND SUCH FEES. ANY SUCH LOAN SHALL BE IN ADDITION TO THE
INTERCOMPANY RECEIVABLES OTHERWISE CONTEMPLATED BY THIS AGREEMENT.


 


6.                                       CONDITIONS PRECEDENT AND CLOSING


 


6.1           THE ASSIGNMENTS OF SHARES AND TRANSFER OF ASSETS PURSUANT TO THE
IMPLEMENTATION AGREEMENT AND THE EFFECTIVENESS (WIRKSAMKEIT) OF THE JV AGREEMENT
SHALL BE SUBJECT TO THE CLOSING (AS DEFINED BELOW).

 

18

--------------------------------------------------------------------------------


 

6.2                                 Closing shall be subject to the conditions
precedent set out in this section 6.2 having been duly fulfilled or waived:

 

(A)                                  THE EUROPEAN COMMISSION ISSUING A DECISION
UNDER ARTICLE 6(1)(B) OR ARTICLE 8(1) OF COUNCIL REGULATION (EC) 139/2004 (THE
“ECMR”), OR BEING DEEMED TO HAVE DONE SO UNDER ARTICLE 10(6) OF THE ECMR,
DECLARING THE TRANSACTION COMPATIBLE WITH THE COMMON MARKET OR, IN THE EVENT
THAT THE EUROPEAN COMMISSION DECIDES PURSUANT TO ARTICLE 9(3) ECMR OR
ARTICLE 4(4) ECMR TO REFER THE ENTIRE CASE OR PARTS OF THE CASE TO THE COMPETENT
AUTHORITY OF THE RELEVANT MEMBER STATE, OR IN THE EVENT THE EUROPEAN COMMISSION
IS DEEMED TO HAVE MADE SUCH A DECISION PURSUANT TO ARTICLE 9(5) ECMR OR
ARTICLE 4(4) SUBPARAGRAPH 4 ECMR, THE TRANSACTION BEING CLEARED BY THE COMPETENT
AUTHORITY UNDER THE APPLICABLE NATIONAL MERGER CONTROL PROVISIONS OR THE
TRANSACTION BEING DEEMED TO HAVE BEEN CLEARED UNDER SUCH NATIONAL MERGER
PROVISIONS;

 

(B)                                 THIS AGREEMENT NOT HAVING BEEN RESCINDED BY
EITHER ROCKWOOD AND/OR KEMIRA IN ACCORDANCE WITH SECTION 11;

 

(C)                                  IN EACH CASE IN ACCORDANCE WITH THE
REQUIREMENTS SET FORTH IN THIS AGREEMENT

 

(I)            THE STUB FISCAL YEAR OF JV EUROPE AS REQUIRED PURSUANT TO THE
WATER BUSINESS CARVE-OUT HAVING BEEN DULY REGISTERED IN THE APPLICABLE
COMMERCIAL REGISTER AND THE UPSTREAM ENTERPRISE AGREEMENT HAVING BEEN DULY
TERMINATED TO THE END OF THE AFOREMENTIONED STUB FISCAL YEAR; AND

 

(II)           THE WATER BUSINESS CARVE-OUT (INCLUDING THE TERMINATION OF THE
DOWNSTREAM ENTERPRISE AGREEMENT) HAVING BEEN IMPLEMENTED.

 

(D)                                 THE CONDITION PRECEDENT UNDER SECTION
6.2(C) MAY BE WAIVED IN WRITING JOINTLY BY ROCKWOOD GERMANY AND KEMIRA.

 

6.3           On the last day of the month which ends after no less than five
days on which banks in Frankfurt am Main, Germany, and Helsinki, Finland, are
generally open for business (“Business Days”) after the last of the conditions
precedents set out in section 6.2 has been duly fulfilled or waived (or any
other day after fulfilment of the conditions precedent mutually agreed), the
Parties shall meet in Frankfurt at Clifford Chance’s offices to complete the
Transaction by signing a customary closing memorandum substantially in the form
of Annex 6.3 (the completion of the “Closing”, it being understood that the
Transaction completes at 24.00 hours of such day, the “Closing Date”).

 

6.4           If the conditions precedent pursuant to section 6.2 have not
occurred within 180 days following the date of this Agreement and unless
otherwise agreed between Rockwood and Kemira in writing, this Agreement
(including the Implementation Agreement and the

 

19

--------------------------------------------------------------------------------


 

JV Agreement) shall lapse and cease to exist with the exception of this section
6.4 and sections 12 through 17, which shall continue to remain in force.

 

6.5           As soon as practicable after the last condition precedent pursuant
to section 6.2 has been fulfilled or duly waived, Kemira and Rockwood Germany
shall provide to each other their estimate of (i) the level of Cash that will be
present at the Closing, (ii) the amount of Existing Intercompany Receivables
present at Closing, (iii) information about any Breaches of the No Leakage
Provisions pursuant to the Implementation Agreement that would require a Party
to make a payment to a JV Group Company and (iv) any material changes of the
Oberhausen Assets pursuant to section 4.1, last paragraph of the Implementation
Agreement.

 


7.                                       DUE DILIGENCE


 


7.1           ROCKWOOD AND KEMIRA WILL CONDUCT A CONFIRMATORY DUE DILIGENCE OF
THE RESPECTIVE OTHER’S TIO2 PIGMENTS BUSINESS FOLLOWING THE EXECUTION OF THIS
AGREEMENT (THE “DUE DILIGENCE”).


 


7.2           ROCKWOOD AND KEMIRA SHALL BE ENTITLED TO CONDUCT OR, AS THE CASE
MAY BE, FINALISE THE DUE DILIGENCE FOR A PERIOD OF NO MORE THAN FOUR WEEKS
FOLLOWING THE EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
MATTERS SUCH AS


 

(A)                                  THE VERIFICATION OF THE FINANCIAL
INFORMATION AND VALUATION;

 

(B)                                 THE SALES ORGANISATION;

 

(C)                                  HUMAN RESOURCES INCLUDING PENSION
OBLIGATIONS AND LABOUR RELATIONS;

 

(D)                                 THE ENVIRONMENTAL CONDITIONS APPLYING
INCLUDING ENVIRONMENTAL PERMITS;

 

(E)                                  THE DOCUMENTATION UNDERLYING THE
ACQUISITION OF JV EUROPE BY ROCKWOOD GERMANY;

 

(F)                                    THE PROVISION OF ELECTRICITY AND RELATED
ARRANGEMENTS; AND

 

(G)                                 INTELLECTUAL PROPERTY.

 

7.3           The Parties shall continuously cooperate in good faith and provide
each other with all information reasonably required to conduct and complete the
Due Diligence. If and to the extent information is reasonably required to be
reviewed to conduct and complete the Due Diligence by either Rockwood and/or
Kemira and such information must be kept confidential due to applicable cartel
laws or is deemed to be confidential by the Party controlling such information,
the review by the respective other Party shall be permissible on a “lawyer to
lawyer” basis, provided that lawyers may forward to the auditors the information
required under section 7.2(a), whereby any report by a Party’s lawyer to its
client shall be made without disclosure of any commercially sensitive
information specified by the disclosing Party

 

20

--------------------------------------------------------------------------------


 

(e.g. no reporting on pricing arrangements of customer and supply agreements or
with regard to salaries et al).

 


8.                                      ADJUSTMENT OF THE SHAREHOLDING SPLIT


 

8.1                                The Parties have negotiated the Shareholding
Split on the basis of an equity value calculation of the two TiO2 Pigments
Businesses as further specified in the Financial Information and Valuation in
Annex 1.5. The calculation is based on the average EBITDA of the years 2004
through 2010, multiplied with a factor of 6, from which certain agreed net debt
items as per 31 December 2007are deducted. The relation of the resulting equity
values was 38.4 per cent (Kemira) to 61.6 per cent (Rockwood) (the “Equity Value
Split”). Using the Equity Value Split and the Financial Information and
Valuation as a basis, the Parties have negotiated the Shareholding Split, i.e.
39 per cent (Kemira) and 61 per cent (Rockwood).

 

8.2                                As part of the Due Diligence, Rockwood and
Kemira intend to verify the assumptions underlying the Equity Value Split that
led to the negotiated Shareholding Split. Based on any and all facts that the
Parties discover in the Due Diligence that affect the EBITDA of one of the years
2004 to 2010 or the net debt (each calculated with the methods used in the
Financial Information and Valuation consistently applied), the Equity Value
Split shall be recalculated with the financial impact of any and all such facts
considered as further set out in the sample calculation attached as Annex 8.2.
The Parties shall notify each other of any items they consider to affect the
Equity Value Split until six weeks after they have concluded Due Diligence.

 

8.3                                If and to the extent the Equity Value Split
calculated pursuant to section 8.2, differs by 1 per cent or more from the
Equity Value Split pursuant to section 8.1, then the Shareholding Split shall be
adjusted upon request by either Party by the same percentage points in 0.1 per
cent increments (rounded up or down) provided that a de minimis per individual
item or series of related items of EUR 1,000,000.00 shall apply for purposes of
the adjustment of the Shareholding Split.

 

8.4                                To the extent the Shareholding Split is
adjusted pursuant to this section 8, the Implementation Agreement and the
JV Agreement as well as all such other agreements entered into in connection
with these agreements that relate to the Joint Venture shall be amended
accordingly with regard to the adjusted Shareholding Split; and the Parties
shall make or receive all such declarations and take all such actions which are
required to implement such amendments.

 

21

--------------------------------------------------------------------------------


 

8.5                                Section 11 of this Agreement remains
unaffected. If and to the extent that any circumstances or facts lead to an
adjustment of the Shareholding Split pursuant to this section 8, they shall be
disregarded with respect to any further rights under the Implementation
Agreement (including under the Warranties (as defined in the Implementation
Agreement)), even if such circumstances or facts would otherwise entitle any of
the Parties to raise a claim under the Implementation Agreement (i.e. no “double
counting”).

 

8.6                                If and to the extent Rockwood and Kemira are
unable to agree on the adjustment of the Shareholding Split in accordance with
this section 8, and if such disagreement cannot be resolved within a period of
ten weeks following the execution of this Agreement, the question whether and,
if so, to what extent the Shareholding Split is to be adjusted in accordance
with this section 8, shall be finally determined, upon Rockwood’s and/or
Kemira’s request, with binding effects on the Parties, by Ernst & Young AG
Wirtschaftsprüfungsgesellschaft Steuerberatungsgesellschaft, Frankfurt am Main,
or its legal successor (“E&Y”), acting as an independent expert
(Schiedsgutachter) pursuant to sections 317 to 319 German Civil Code (BGB). If
E&Y refuses to act as independent expert, and if Rockwood and Kemira cannot
agree upon another independent expert within ten (10) Business Days after E&Y’s
refusal to the requesting party, the independent expert shall be appointed, upon
request of either Rockwood or Kemira, by the German Institute of Chartered
Accountants or its legal successor (Institut der Wirtschaftsprüfer, “IDW”).
Rockwood and/or Kemira shall be entitled to mandate E&Y or such other
independent expert as determined by IDW on the basis of the instruction letter
attached as Annex 8.6. The expert proceedings shall be deemed started on the day
on which either Rockwood or Kemira receives a request by the other Party to
conduct the expert proceedings. The final decision (Schiedsgutachten) of the
expert must not be above or below the figures asserted by the Parties for the
Shareholding Split. If, for whatever reason, no expert has been appointed (i.e.
accepted the mandate) within four months after one Party’s request to conduct
expert proceedings, any dispute on the adjustment of the Shareholding Split in
accordance with section 8 may be referred to arbitration pursuant to section
15.9.

 

8.7                                Once the independent expert has accepted the
mandate, the expert proceedings shall be conducted in accordance with the terms
of this Agreement, in particular with the instructions set out in Annex 8.6, and
in line with any modification agreed by the Parties in writing, and the decision
(Schiedsgutachten) on the adjustment of the Shareholder Split shall be rendered
and served on Rockwood and Kemira.

 


9.                                      REGULATORY APPROVAL


 


9.1                                ROCKWOOD AND KEMIRA SHALL JOINTLY FILE FOR
THE APPROVAL OF THE TRANSACTION BY THE EUROPEAN COMMISSION AS WELL AS ANY OTHER
FILINGS WITH, OR NOTIFICATIONS TO, ANY GOVERNMENTAL AUTHORITY


 

22

--------------------------------------------------------------------------------



 


REQUIRED IN CONNECTION WITH THE TRANSACTION (“REGULATORY APPROVAL”) AS SOON AS
REASONABLY PRACTICABLE FOLLOWING THE EXECUTION OF THIS AGREEMENT. ROCKWOOD AND
KEMIRA SHALL ENSURE THAT SUCH FILINGS FOR REGULATORY APPROVAL WILL BE MADE
WITHOUT UNDUE DELAY. ANY FILINGS MADE BY EITHER ROCKWOOD OR KEMIRA SHALL REQUIRE
THE PRIOR CONSENT OF THE OTHER PARTY WHICH SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.


 


9.2                                IN ORDER TO OBTAIN REGULATORY APPROVAL, THE
PARTIES SHALL:


 

(A)                                  AT THEIR OWN EXPENSE USE ALL REASONABLE
ENDEAVOURS TO ENSURE THAT THE REGULATORY APPROVAL IS OBTAINED AS SOON AS
REASONABLY PRACTICABLE FOLLOWING THE EXECUTION OF THIS AGREEMENT AND WITHOUT ANY
CONDITION OR OBLIGATIONS BEING ATTACHED THERETO;

 

(B)                                 SUPPLY TO ANY COMPETENT AUTHORITY AS
PROMPTLY AS PRACTICABLE ANY ADDITIONAL INFORMATION REQUESTED PURSUANT TO ANY
APPLICABLE LAWS AND TAKE ALL OTHER PROCEDURAL ACTIONS REQUIRED IN ORDER TO
OBTAIN ANY NECESSARY CLEARANCE OR TO CAUSE ANY APPLICABLE WAITING PERIODS TO
COMMENCE AND EXPIRE. FOR THE AVOIDANCE OF DOUBT, UNDER NO CIRCUMSTANCES SHALL
THIS INCLUDE THE DISPOSAL OF ANY SHAREHOLDINGS, PARTICIPATIONS OR INTERESTS OR
SIMILAR TRANSACTIONS;

 

(C)                                  CONSULT WITH EACH OTHER, TO THE EXTENT
REASONABLY PRACTICABLE IN ADVANCE, IN RELATION TO ALL COMMUNICATIONS (WHETHER
WRITTEN OR ORAL, AND WHETHER DIRECT OR VIA AGENTS, CONSULTANTS AND ADVISERS)
WITH ALL RELEVANT AUTHORITIES IN RESPECT OF THE FILINGS OR APPROVALS, ESPECIALLY
THE REGULATORY APPROVALS, OR ANY OTHER THIRD PARTY WHO IS REQUIRED TO BE
CONSULTED, IN RELATION TO THE IMPLEMENTATION OF THE TRANSACTION;

 

(D)                                 PROMPTLY PROVIDE EACH OTHER UPON DISPATCH OR
RECEIPT (AS THE CASE MAY BE) WITH COPIES OF ANY WRITTEN COMMUNICATION RECEIVED
OR SENT (OR WRITTEN SUMMARIES OF ANY NON-WRITTEN COMMUNICATION) IN CONNECTION
WITH ANY PROCEEDING, ONCE ANY COMMERCIALLY SENSITIVE INFORMATION HAS BEEN
REDACTED APPROPRIATELY;

 

(e)                                  regularly update each other on the progress
of obtaining approvals, consents modifications or waivers and promptly informing
the other of the fulfilment of any obligation listed in this section 9.2;

 

(f)                                    consult fully with each other (and each
other’s advisors) as to how best to present at any meeting the case for
unconditional clearance of the Transaction as soon as reasonably practicable in
advance of any meeting requested by any relevant authority in respect of the
filings or approvals;

 

(g)                                 cooperate with each other in any
consultation process undertaken by any relevant authority in respect of the
filings or approvals;

 

23

--------------------------------------------------------------------------------


 

(H)                               GIVE EACH OTHER AND EACH PARTY’S RESPECTIVE
ADVISERS THE OPPORTUNITY TO PARTICIPATE IN ALL MEETINGS AND CONFERENCES WITH ANY
AUTHORITY COMPETENT IN RESPECT OF THE FILINGS OR APPROVALS;

 

(I)                                   DISCUSS AND CONSULT WITH EACH OTHER WITH
REGARD TO RESPONDING TO ANY ADVERSE REACTION TO THE TRANSACTION FROM
COMPETITORS, CUSTOMERS OR ANY OTHER PARTY AND GIVE THE OTHER PARTIES THE
OPPORTUNITY TO COMMENT ON ANY PROPOSED RESPONSE BEFORE IT IS MADE; AND

 

(J)                                   COOPERATE WITH ONE ANOTHER IN GOOD FAITH,
TO THE EXTENT PERMITTED BY LAW, IN ORDER TO FULFIL EACH OF THE OBLIGATIONS
LISTED IN THIS SECTION 9.2.

 

9.3                                Should any of the Parties reasonably conclude
that the Transaction as announced will not be approved by the governmental
agencies specified in section 9.1 without opening Phase II proceedings or
similar, the Parties shall meet to discuss a strategy for presenting their case
in such proceedings.

 


10.                                COVENANTS


 


10.1                          PRE-CLOSING COVENANTS


 

10.1.1                 In the period between the date of this Agreement and the
Closing Date and to the extent permitted by law, each of Rockwood and Kemira, in
their capacity as (direct and indirect) shareholders of the JV Group Companies,
undertake to use all reasonable efforts to ensure that, unless otherwise set out
in Annex 10.1.1 or explicitly set forth in the Structure Paper or this
Agreement, the JV Agreement or the Implementation Agreement and their respective
Annexes, the JV Group Companies, as well as Kemira’s Subsidiaries to the extent
that these own or operate assets that relate to TiO2 Pigments Business
(including the Oberhausen technology centre)

 

(A)                                  CONDUCT THEIR BUSINESS IN ALL MATERIAL
RESPECTS IN THE ORDINARY COURSE OF BUSINESS AS CONDUCTED UP UNTIL DECEMBER 31,
2007 AND IMMEDIATELY PRIOR TO THE EXECUTION OF THIS AGREEMENT AND IN LINE WITH
PAST PRACTICE;

 

(B)                                 DO NOT ENTER INTO OR MATERIALLY AMEND ANY
COLLECTIVE BARGAINING OR SHOP AGREEMENT OR GRANT ANY MATERIAL INCREASE IN THE
RATES OF PAY OR BENEFITS OR ENTER INTO ANY OLD AGE PART-TIME AGREEMENTS, ANY NEW
EMPLOYMENT BENEFIT PLAN OR MAKE ANY MATERIAL CHANGE IN THE EMPLOYMENT OR
SEVERANCE TERMS FOR ANY OF THE CURRENT OR FORMER DIRECTORS, OFFICERS AND
EMPLOYEES;

 

(C)                                  DO NOT MATERIALLY INCREASE THE NUMBER OF
INDIVIDUALS EMPLOYED BY THEM;

 

24

--------------------------------------------------------------------------------


 

(D)                               DO NOT HIRE OR DISMISS DIRECTORS OR OTHER
MEMBERS OF THE MANAGEMENT OR RENEW OR CHANGE AGREEMENTS REGARDING THE
COMPENSATION AND PENSION ARRANGEMENT OF ANY OF THESE;

 

(E)                                MAINTAIN INSURANCE PROTECTION MATERIAL FOR
THE BUSINESS AS MAINTAINED IMMEDIATELY PRIOR TO THE EXECUTION OF THIS AGREEMENT
AND IN LINE WITH PAST PRACTICE (UNLESS A PRUDENT BUSINESS MAN WOULD HAVE
PROCURED ADDITIONAL INSURANCE PROTECTION);

 

(F)                                  DO NOT DECLARE, MAKE OR PAY ANY DIVIDENDS
OR DISTRIBUTIONS OR REPAYMENT OF ANY SHARE CAPITAL;

 

(G)                               DO NOT AMEND ANY OF THEIR CONSTITUTIONAL
DOCUMENTS, ISSUE, REDEEM OR RE-PURCHASE ANY SHARES OR AGREE UPON SUCH ISSUANCE,
REDEMPTION OR RE-PURCHASE OR GRANT ANY OPTION OR ENCUMBRANCE IN RESPECT OF OR
OVER SHARES OR ANY SUCH SECURITIES OR ENTER INTO ANY ENTERPRISE AGREEMENT WITHIN
THE MEANING OF SECTION 291 ET SEQ. GERMAN STOCK CORPORATION ACT (AKTG) OR ANY
AGREEMENT WITH A SIMILAR EFFECT;

 

(H)                               DO NOT CONSOLIDATE WITH ANY OTHER
PERSON/ENTITY OR EXECUTE ANY OF THE MEASURES PURSUANT TO THE GERMAN
TRANSFORMATION ACT (UMWG) OR ACQUIRE A MATERIAL AMOUNT OF ASSETS FROM ANY THIRD
PARTY;

 

(I)                                   DO NOT ACQUIRE, SELL, TRANSFER, PLEDGE OR
OTHERWISE ENCUMBER ANY MATERIAL ASSET INCLUDING SHARES OR OTHER PARTICIPATIONS
IN ANY SUBSIDIARY OTHER THAN DUE TO THE WATER BUSINESS CARVE-OUT;

 

(J)                                   DO NOT SELL, ACQUIRE OR RENT ANY REAL
ESTATE OR RIGHTS EQUIVALENT TO REAL ESTATE OR ENCUMBER ANY REAL ESTATE OR RIGHTS
EQUIVALENT WITH CHARGES;

 

(K)                                DO NOT CONCLUDE ANY AGREEMENT OF THE NATURE
SET OUT IN ANNEX 10.1.1(K) (EACH A “COVENANTED AGREEMENT”), OR TERMINATE OR
MATERIALLY AMEND A COVENANTED AGREEMENT;

 

(L)                                   DO NOT GRANT VOLUME REBATES, DISCOUNTS TO
CUSTOMERS, FACTORING OR SALES OF ANY RECEIVABLES, IN EACH CASE OUTSIDE THE
ORDINARY COURSE OF BUSINESS OR INCONSISTENT WITH PAST PRACTICE;

 

(M)                             DO NOT MAKE OR COMMIT TO MAKE ANY CAPITAL
EXPENDITURES IN EXCESS OF EUR 3,000,000.00 IN EACH CASE OR OF EUR 10,000,000.00
IN THE AGGREGATE EXCEPT PURSUANT TO EXISTING AGREEMENTS, THE CURRENT BUDGET OR
OTHERWISE IN THE ORDINARY COURSE OF BUSINESS AND IN LINE WITH PAST PRACTICE;

 

(N)                               DO NOT CREATE, GRANT, ISSUE, PERMIT OR EXTEND
THE CREATION OF AN ENCUMBRANCE, LIEN OR

 

25

--------------------------------------------------------------------------------


 

any other third-party right concerning any assets with a value in excess of
EUR 250,000.00 but only in compliance with the mandate letter;

 

(O)                               DO NOT SETTLE, WAIVE OR COMPROMISE ANY
MATERIAL RIGHT OR CLAIM AGAINST THIRD PARTIES;

 

(P)                               DO NOT INCUR OR REPAY ANY DEBT OUTSIDE THE
ORDINARY COURSE OF BUSINESS AS CONDUCTED IMMEDIATELY PRIOR TO THE EXECUTION OF
THIS AGREEMENT AND IN LINE WITH PAST PRACTICE AND THE MANDATE LETTER;

 

(Q)                               DO NOT GRANT DONATIONS TO POLITICAL PARTIES,
CHARITIES AND SIMILAR INSTITUTIONS IN EXCESS OF EUR 5,000 PER INSTANCE AND
EUR 20,000 IN THE AGGREGATE;

 

(R)                                  PAY ANY MANAGEMENT FEES, MONITORING FEES,
ADVISORY FEES, DIRECTORS’ FEES OR OTHER FEES OR COMPENSATION TO ROCKWOOD AND
KEMIRA (OR ANY OF THEIR RESPECTIVE OTHER AFFILIATES), RESPECTIVELY, EXCEPT IN
ACCORDANCE WITH THE ORDINARY COURSE OF BUSINESS AND IN LINE WITH PAST PRACTICE;

 

(S)                                (I) PAY ANY FEES, BONUSES OR EXPENSES TO
ROCKWOOD AND KEMIRA (OR ANY OF THEIR RESPECTIVE OTHER DIRECT OR INDIRECT
AFFILIATES), RESPECTIVELY, THAT ARE RELATED TO THE TRANSACTION, OR (II) ENTER
INTO ANY OBLIGATION TO PAY ANY FEES, BONUSES OR EXPENSES TO ROCKWOOD AND KEMIRA
(OR ANY OF THEIR RESPECTIVE OTHER DIRECT OR INDIRECT AFFILIATES), RESPECTIVELY,
BY VIRTUE OF, OR IN CONNECTION WITH, THE EXECUTION OR CONSUMMATION OF THIS
AGREEMENT;

 

(T)                                  NOT CHANGE THE TOTAL REMUNERATION FOR ANY
GROUP OF EMPLOYEES (FIVE OR MORE) BY MORE THAN 10 PER CENT OR FOR INDIVIDUAL
EMPLOYEES BY MORE THAN EUR 10,000 P.A., OR CHANGE THE DURATION OR NOTICE PERIODS
OF EMPLOYEES OF THE BUSINESS.

 

(U)                               NOT ENTER INTO, AMEND AND/OR PROLONG ANY
AGREEMENTS WITH PARTIES IN OR FOR THE ULTIMATE DELIVERY INTO (WHERE THIS IS
KNOWN) ANY OF SYRIA, CUBA, IRAN AND NORTH KOREA THAT WOULD REQUIRE ANY JV GROUP
COMPANY TO HONOUR ANY OBLIGATIONS AFTER THE CLOSING;

 

(V)                               DO NOT ENTER INTO ANY AGREEMENT PURSUANT TO
WHICH THEY BECOME OBLIGED TO EXECUTE ANY OF THE ABOVE IMPERMISSIBLE ACTS; AND

 

(W)                             DO NOT EXECUTE ANY MEASURE THAT WOULD CONSTITUTE
A BREACH OF ANY OF THE WARRANTIES AS SET OUT IN THE IMPLEMENTATION AGREEMENT.

 

10.1.2                 To the extent that in order to comply with the covenant
set out in section 10.1.1(a), one of the other covenants in this section 10 or
any other obligation under this Agreement could not be complied with, the
affected Party shall notify such situation to Kemira or Rockwood, as

 

26

--------------------------------------------------------------------------------


 

applicable, which shall then without undue delay decide whether the Party (or
its Affiliate) shall comply with section 10.1.1(a) or the relevant other
obligation(s) or covenant(s). If such notification or decision by the other
Party is either (i) not possible because of danger of material damage to such
Party or the Joint Venture of because of an immediate need to decide or (ii) not
permitted (e.g. because of anti-trust laws), then such Party shall in good faith
resolve such conflict by giving commercially reasonable priority to the
interests of the Joint Venture.

 


10.2                          EXISTING AFFILIATE AGREEMENTS


 

10.2.1                 The Parties agree that the agreements between JV Europe
or JV US on the one hand and either Rockwood Germany or Kemira (in each case
including their respective Affiliates other than the JV Group Companies) on the
other hand set out in Annex 10.2.1 shall, in the case of existing agreements,
continue to be honoured by JV Europe and/or JV US or, if no agreement currently
exists, shall be entered into.

 


10.2.2                 WITH EFFECT AS OF THE CLOSING DATE, KEMIRA AND KEMIRA
TIO2 SHALL AMEND THE EXISTING SUPPLY AGREEMENT FOR FERROUS SULPHATE AND


 

(A)                                CHANGE ITS FIXED TERM TO EXPIRE ON 31
DECEMBER 2015 WITHOUT ANY UNILATERAL OPTION TO PROLONG ITS TERM; FOR ANY TIME
THEREAFTER, THE AGREEMENT MAY BE TERMINATED WITH 18 MONTHS NOTICE;

 

(B)                               TO THE EXTENT REQUIRED AFTER A REVIEW HAS BEEN
MADE IN GOOD FAITH TO REFLECT THE REQUIREMENTS OF BOTH PARTIES AND THE REALITIES
OF THE PRODUCTION PROCESS (E.G. TECHNICAL SPECIFICATIONS);

 

(C)                                CLARIFY THAT DRYING SHALL BE PROVIDED AT COST
(NO LIMIT FOR MAXIMUM INCREASE OF PRICES PER YEAR).

 


11.                                RESCISSION RIGHT


 


11.1                          ROCKWOOD AND KEMIRA SHALL EACH HAVE THE RIGHT TO
RESCIND THIS AGREEMENT AND THEREBY THE IMPLEMENTATION AGREEMENT AND THE
JV AGREEMENT BY GIVING WRITTEN NOTICE (THE “RESCISSION NOTICE”) TO THE OTHER
PARTY IF BETWEEN THE DATE HEREOF AND THE CLOSING DATE


 

(A)                                ANY CHANGE OR EFFECT OR SERIES OF CHANGES OR
EFFECTS THAT ARE MATERIALLY ADVERSE TO THE ASSETS, BUSINESS, OPERATIONS,
LIABILITIES, RESULTS OF OPERATION OR FINANCIAL CONDITION OF THE OTHER PARTY’S
TIO2 PIGMENTS BUSINESS, TAKEN AS A WHOLE, ARISES OR IS DISCOVERED, PROVIDED THAT
IN CASES WHERE ANY SUCH ADVERSE CHANGES OR EFFECTS ALREADY HAVE OR ARE EXPECTED
TO HAVE AN ASSESSABLE FINANCIAL IMPACT, THEY SHALL ONLY BE CONSIDERED TO BE
MATERIAL IF SUCH FINANCIAL IMPACT EXCEEDS OR IS EXPECTED TO EXCEED

 

27

--------------------------------------------------------------------------------


 

EUR 25,000,000.00 IN THE AGGREGATE, INCLUDING, BUT NOT LIMITED TO, THE PARTIAL
OR COMPLETE DESTRUCTION OF ASSETS MATERIAL TO THE OTHER PARTY’S TIO2 PIGMENTS
BUSINESS (IRRESPECTIVE OF ANY COMPENSATION CLAIMS PURSUANT TO APPLICABLE
INSURANCES) (EACH SUCH CHANGE OR EFFECT, A “MATERIAL ADVERSE EFFECT”), PROVIDED,
HOWEVER, THAT

 

(I)                                   ANY CHANGES THAT ARE GENERALLY APPLICABLE
TO THE MARKETS AND MARKET SEGMENTS IN WHICH THE TIO2 PIGMENTS BUSINESSES
OPERATE;

 

(II)                                ANY CHANGES THAT ARE GENERALLY APPLICABLE AS
A RESULT OF GENERAL ECONOMIC CONDITIONS IN THE MARKETS IN WHICH THE TIO2
PIGMENTS BUSINESSES OPERATE (E.G. CHANGE OF CURRENCY EXCHANGE OR INTEREST
RATES), OR

 

(III)                             ANY CONSEQUENCE, DISRUPTIONS OR OTHER ADVERSE
EFFECTS ON THE TIO2 PIGMENTS BUSINESSES RESULTING FROM THE ENTERING INTO AND THE
ANNOUNCEMENT OF THIS AGREEMENT

 

SHALL BE EXCLUDED FROM THE DETERMINATION OF A MATERIAL ADVERSE EFFECT.

 

(B)                                 ISSUES ARISE PURSUANT TO WHICH

 

(I)                                   THE VALUATION OF THE RESPECTIVE TIO2
PIGMENTS BUSINESS CALCULATED USING THE METHODOLOGY AND PRINCIPLES SET OUT IN THE
FINANCIAL INFORMATION AND VALUATION CHANGES AND, AS A RESULT, THE SHAREHOLDING
SPLIT WITH REGARD TO A SHAREHOLDER WOULD NEED TO BE ADJUSTED BY MORE THAN 4.00
PER CENT;

 

(II)                                THE PARTY WANTING TO ADJUST THE SHAREHOLDING
SPLIT HAS NOTIFIED KEMIRA OR ROCKWOOD, AS APPLICABLE, OF SUCH REQUEST TOGETHER
WITH THE DESIRED CHANGE AND THE UNDERLYING REASONS BY NO LATER THAN 10 BUSINESS
DAYS AFTER THE PERIOD FOR DUE DILIGENCE PURSUANT TO SECTION 7.2 HAS EXPIRED; AND

 

(III)                             IN SUCH CASE, ROCKWOOD AND KEMIRA CANNOT AGREE
ON AN ADJUSTED SHAREHOLDING SPLIT WITHIN A PERIOD OF 10 BUSINESS DAYS FOLLOWING
RECEIPT OF THE NOTICE IN 11.1(B)(II) BY ROCKWOOD OR KEMIRA, AS APPLICABLE.

 

11.2                          The right to rescind this Agreement by Rockwood
and/or Kemira can only be executed until the earlier of (i) the last Business
Day before the Closing Date and (ii) 10 Business Days following the lapse of the
10 Business Day-period pursuant to section 11.1(b)(iii), it being understood
that the Rescission Notice must be received by the receiving Party within the 10
Business Day period.

 

28

--------------------------------------------------------------------------------


 

11.3                          If this Agreement is duly rescinded by a Party,
this Agreement shall lapse and cease to exist with the exception of this section
11.3 and sections 12 through 17 which shall continue to remain in force.

 


12.                               JOINT AND SEVERAL LIABILITY


 

The Parties agree that (i)  Rockwood Holdings, Rockwood and Rockwood Germany on
the one hand and (ii) Kemira and Kemira Germany on the other hand shall be
jointly and severally liable for each and every obligation that either of these
entities has under or in connection with this Agreement.

 


13.                                CONFIDENTIALITY


 


13.1                          THE PARTIES SHALL KEEP SECRET THE CONTENTS OF THIS
AGREEMENT TO THE EXTENT THAT (I) NO STATUTORY DISCLOSURE OBLIGATIONS EXIST OR
(II) ROCKWOOD OR KEMIRA, AS APPLICABLE, HAS NOT CONSENTED TO THE DISCLOSURE. THE
PARTIES SHALL ALSO KEEP SECRET ANY INFORMATION THEY HAVE RECEIVED ABOUT EACH
OTHER AND ABOUT EACH OTHER’S RESPECTIVE AFFILIATES SINCE THEY STARTED TALKS
ABOUT THE JOINT VENTURE, TO THE EXTENT THAT SUCH INFORMATION IS NOT AVAILABLE TO
THE PUBLIC OR (EXCEPT FOR INFORMATION RELATING TO EACH PARTY’S OWN TIO2 PIGMENTS
BUSINESS) TO THE EXTENT ROCKWOOD AND KEMIRA HAVE NOT CONSENTED TO THE DISCLOSURE
OF THE INFORMATION.


 

13.2                          If and to the extent disclosure or announcement of
confidential matters referred to in section 13.1 is required by law or by any
regulation, rule or any governmental or quasi governmental authority, such
disclosure may be made by the Party that is required to make such disclosure
upon consultation of the other Parties.

 

13.3                          Notwithstanding section 13.1, each Party may
disclose the contents of this Agreement to any Affiliate.

 

13.4                          Any press release or similar disclosure of any
Party concerning the Transaction shall require the prior consent of Rockwood and
Kemira, except for releases in the meaning of section 13.2.

 


14.                                COSTS


 

All notary, court, registration or similar fees, real estate and other transfer
taxes, stamp duties and other public levies, as well as of the costs of any
merger control proceedings or other governmental approvals or filings connected
with the execution and implementation of this Agreement, including the advisor
costs set forth in Annex 14, shall be borne by Rockwood Germany and Kemira on a
pro rata basis based on the (adjusted) Shareholding Split. Beyond this, each
Party shall bear its own costs and taxes and the costs of its advisors.

 

29

--------------------------------------------------------------------------------


 


15.                                MISCELLANEOUS


 


15.1                          WITH REGARD TO FINANCIAL STATEMENTS, JV EUROPE AND
JV US, INCLUDING THEIR RESPECTIVE DIRECT AND INDIRECT SUBSIDIARIES, FROM TIME TO
TIME AND AS APPLICABLE, SHALL BE CONSOLIDATED BY ROCKWOOD HOLDINGS IN ACCORDANCE
WITH US GAAP AND BY ROCKWOOD GERMANY IN ACCORDANCE WITH IFRS OR AS OTHERWISE
DEEMED FIT BY ROCKWOOD.


 


15.2                          ROCKWOOD GERMANY SHALL AT ALL TIMES BE ENTITLED TO
MAKE FOR TAX PURPOSES AND WITH REGARD TO THE JOINT VENTURE ANY ELECTION UNDER
THE LAWS OF THE UNITED STATES OF AMERICA REQUIRED OR DEEMED NECESSARY BY IT OR
ANY OF ITS AFFILIATES UPON CONSULTATION AND APPROVAL OF KEMIRA, SUCH APPROVAL
NOT TO BE UNREASONABLY WITHHELD, AND JV EUROPE AND JV US SHALL IMPLEMENT ANY
SUCH ELECTION.


 


15.3                          THIS AGREEMENT, THE JV AGREEMENT, THE
IMPLEMENTATION AGREEMENT AND THEIR ANNEXES, CONTAIN THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF. ANY SUPPLEMENTS OR AMENDMENTS
TO OR A TERMINATION OF THIS AGREEMENT, THE JV AGREEMENT AND/OR THE
IMPLEMENTATION AGREEMENT, AS WELL AS ANY DECLARATIONS TO BE MADE HEREUNDER OR
THEREUNDER, SHALL BE VALID ONLY IF MADE IN WRITING, OR IF REQUIRED BY LAW, IN
DUE NOTARIAL FORM. THIS SHALL ALSO APPLY TO ANY CHANGE TO, OR CANCELLATION OF,
THIS PROVISION.


 

15.4                          In case of any discrepancies between this
Agreement, the Implementation Agreement, the JV Agreement and the Structure
Paper, this Agreement shall prevail. In case of any discrepancies between the
Implementation Agreement and the JV Agreement on the one hand and the Structure
Paper on the other hand, the Implementation Agreement and the JV Agreement shall
prevail. In case of any discrepancies between the Implementation Agreement and
the JV Agreement, the Parties shall cooperate in good faith in order to resolve
such discrepancies with view to what has been set forth in this Agreement. If
and to the extent the Parties cannot resolve such discrepancies, section 17
shall apply accordingly.

 

15.5                          No Party may assign or otherwise transfer any
rights or claims under or in connection with this Agreement to a third party
without the prior written consent of the other Parties.

 


15.6                          UNLESS OTHERWISE EXPLICITLY PROVIDED FOR IN THIS
AGREEMENT, NEITHER THIS AGREEMENT NOR ANY PROVISIONS CONTAINED IN THIS AGREEMENT
IS INTENDED TO CONFER ANY RIGHTS OR REMEDIES UPON ANY PERSON OR ENTITY OTHER
THAN THE PARTIES.


 


15.7                          THIS AGREEMENT SHALL BE EXCLUSIVELY GOVERNED BY
THE LAWS OF THE FEDERAL REPUBLIC OF GERMANY. THE ENGLISH LANGUAGE VERSION SHALL
BE DETERMINATIVE (EVEN IF A TRANSLATION IS MADE), PROVIDED THAT WHERE GERMAN
EXPRESSIONS ARE USED IN BRACKETS, THE GERMAN EXPRESSION SHALL BE DETERMINATIVE.


 


15.8                          IN THIS AGREEMENT:


 

30

--------------------------------------------------------------------------------


 

(A)                               ANY GERMAN LEGAL TERM FOR ANY ACTION, REMEDY,
METHOD OF JUDICIAL PROCEEDING, LEGAL DOCUMENT, LEGAL STATUS, COURT, OFFICIAL OR
ANY LEGAL CONCEPT OR THING SHALL, IN RESPECT OF ANY JURISDICTION OTHER THAN
GERMANY, BE DEEMED TO INCLUDE WHAT MOST CLOSELY APPROXIMATES IN THAT
JURISDICTION TO THE GERMAN LEGAL TERM AND ANY REFERENCE TO ANY GERMAN STATUTE
SHALL BE CONSTRUED SO AS TO INCLUDE EQUIVALENT OR ANALOGOUS LAWS OF ANY OTHER
JURISDICTION; AND

 

(B)                               THE HEADINGS SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT.

 


15.9                     ALL DISPUTES ARISING IN CONNECTION WITH THIS AGREEMENT
OR ITS VALIDITY SHALL BE FINALLY SETTLED IN ACCORDANCE WITH ARBITRATION RULES OF
THE INTERNATIONAL CHAMBER OF COMMERCE WITHOUT RECOURSE TO THE ORDINARY COURTS OF
LAW. THE PLACE OF ARBITRATION IS FRANKFURT AM MAIN, GERMANY. THE ARBITRAL
TRIBUNAL SHALL CONSIST OF THREE ARBITRATORS. THE LANGUAGE OF THE ARBITRAL
PROCEEDINGS SHALL BE ENGLISH.


 


15.10              UNLESS PROVIDED OTHERWISE IN THIS AGREEMENT, ALL DECLARATIONS
(WILLENSERKLÄRUNGEN) TO BE MADE OR NOTICES TO BE GIVEN BY THE PARTIES PURSUANT
TO THIS AGREEMENT SHALL BE IN WRITING IN ENGLISH AND DELIVERED BY HAND, BY
COURIER OR BY FAX TO THE PERSON AT THE ADDRESS SET FORTH BELOW, OR SUCH OTHER
ADDRESS AS MAY BE DESIGNATED BY THE RESPECTIVE PARTY TO THE OTHER PARTY IN THE
SAME MANNER. A NOTIFICATION MADE BY EMAIL IN PDF-FORMAT SHALL BE REGARDED AS
SUFFICIENT, PROVIDED THAT AN IDENTICAL NOTIFICATION IN WRITING IS DELIVERED BY
HAND OR BY COURIER WITHIN TWO WEEKS AFTER SUCH EMAIL:


 

(A)                                 NOTIFICATIONS TO ROCKWOOD HOLDINGS AND
ROCKWOOD:

 

Rockwood Specialties Group, Inc.

Thomas J. Riordan, Senior Vice President, Law and Administration

100 Overlook Center

Princeton NJ 08540

USA

Facsimile: +1 (609) 514-8722

E-mail: TRiordan@rocksp.com

 

31

--------------------------------------------------------------------------------


 

(B)                                 NOTIFICATIONS TO ROCKWOOD GERMANY:

 

Rockwood Specialties Group GmbH

Udo Pinger

Königsberger Straße 1

60487 Frankfurt am Main

Germany

Facsimile: +49 (69) 7165-5693

E-mail: udo.pinger@rocksp.de

 

(C)                                  NOTIFICATIONS TO SACHTLEBEN:

 

Sachtleben Chemie GmbH

Prof. Dr. Wolf-Dieter Griebler

Dr.-Rudolf-Sachtleben-Str. 4

47198 Duisburg

Germany

Facsimile: +49 (2066) 22-3201

E-mail: w.d.griebler@sachtleben.de

 

(D)                                 NOTIFICATIONS TO JV EUROPE AND FINNISH
HOLDCO:

 

Sachtleben Chemie GmbH

Prof. Dr. Wolf-Dieter Griebler

Dr.-Rudolf-Sachtleben-Str. 4

47198 Duisburg

Germany

Facsimile: +49 (2066) 22-3201

E-mail: w.d.griebler@sachtleben.de

 

each with a copy to Rockwood Germany and Kemira

 

32

--------------------------------------------------------------------------------


 

(E)                                  NOTIFICATIONS TO JV US

 

White Pigments LLC

c/o Rockwood Specialties Group, Inc.

Thomas J. Riordan, Senior Vice President, Law and Administration

100 Overlook Center

Princeton NJ 08540

USA

Facsimile: +1 (609) 514-8722

E-mail: TRiordan@rocksp.com

 

(F)                                   NOTIFICATIONS TO KEMIRA, KEMIRA TIO2 AND
KEMIRA INC.

 

Hannu Virolainen, President Kemira Speciality Business Area

Kemira OYJ

Porkkalankatu 3

00180 Helsinki

Finland

Facsimile: +358 - (0) 10 862 1068

Email: hannu.virolainen@kemira.com

 

(G)                                  NOTIFICATIONS TO KEMIRA GERMANY

 

Hermann-Josef Frings, Managing Director

Kemira Germany GmbH

Marie-Curie-Straße 10

51377 Leverkusen

Germany

Facsimile: +49 - (0) 214 20690-250
Email: hermann-josef.frings@kemira.com

 


16.                            AUTHORISED AGENT


 


16.1                     KEMIRA AND KEMIRA TIO2 HEREBY APPOINT THE LAW FIRM OF
GLEISS LUTZ HOOTZ HIRSCH PARTNERSCHAFTSGESELLSCHAFT VON RECHTSANWÄLTEN,
STEUERBERATERN, FRANKFURT AM MAIN/GERMANY AS THEIR AGENT FOR SERVICE OF PROCESS
(ZUSTELLUNGSBEVOLLMÄCHTIGTER) FOR ALL LEGAL PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT. THIS APPOINTMENT SHALL ONLY TERMINATE


 

33

--------------------------------------------------------------------------------



 


UPON THE APPOINTMENT OF ANOTHER AGENT FOR SERVICE OF PROCESS DOMICILED IN
GERMANY, PROVIDED THAT THE AGENT FOR SERVICE OF PROCESS IS AN ATTORNEY ADMITTED
TO THE GERMAN BAR (IN DEUTSCHLAND ZUGELASSENER RECHTSANWALT) AND HIS APPOINTMENT
HAS BEEN NOTIFIED TO AND APPROVED IN WRITING BY ROCKWOOD (WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD). KEMIRA AND KEMIRA TIO2 SHALL UPON THE APPOINTMENT
OF ANY NEW AGENT FOR SERVICE OF PROCESS (AS THE CASE MAY BE) ISSUE TO THE AGENT
A WRITTEN POWER OF ATTORNEY (VOLLMACHTSURKUNDE) AND SHALL IRREVOCABLY INSTRUCT
THE AGENT TO SUBMIT SUCH DEED IN CONNECTION WITH ANY SERVICE OF PROCESS UNDER
THIS AGREEMENT. A CERTIFIED COPY OF THE POWER OF ATTORNEY SHALL BE SUBMITTED TO
ROCKWOOD.


 


16.2                     ROCKWOOD HOLDINGS, ROCKWOOD GERMANY, ROCKWOOD,
SACHTLEBEN CORP AND FINNISH HOLDCO HEREBY APPOINT THE LAW FIRM OF CLIFFORD
CHANCE LLP, FRANKFURT AM MAIN/GERMANY AS THEIR AGENT FOR SERVICE OF PROCESS
(ZUSTELLUNGSBEVOLLMÄCHTIGTER) FOR ALL LEGAL PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT. THIS APPOINTMENT SHALL ONLY TERMINATE UPON THE
APPOINTMENT OF ANOTHER AGENT FOR SERVICE OF PROCESS DOMICILED IN GERMANY,
PROVIDED THAT THE AGENT FOR SERVICE OF PROCESS IS AN ATTORNEY ADMITTED TO THE
GERMAN BAR (IN DEUTSCHLAND ZUGELASSENER RECHTSANWALT) AND HIS APPOINTMENT HAS
BEEN NOTIFIED TO AND APPROVED IN WRITING BY KEMIRA (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD). ROCKWOOD HOLDINGS, ROCKWOOD AND ROCKWOOD GERMANY SHALL
UPON THE APPOINTMENT OF ANY NEW AGENT FOR SERVICE OF PROCESS (AS THE CASE MAY
BE) ISSUE TO THE AGENT A WRITTEN POWER OF ATTORNEY (VOLLMACHTSURKUNDE) AND SHALL
IRREVOCABLY INSTRUCT THE AGENT TO SUBMIT SUCH DEED IN CONNECTION WITH ANY
SERVICE OF PROCESS UNDER THIS AGREEMENT. A CERTIFIED COPY OF THE POWER OF
ATTORNEY SHALL BE SUBMITTED TO KEMIRA.


 


17.                            SEVERABILITY


 

Should any provision of this Agreement, or any provision incorporated into this
Agreement in the future, be or become invalid or unenforceable, the validity or
enforceability of the other provisions of this Agreement shall not be affected
thereby. The invalid or unenforceable provision shall be deemed to be
substituted with retroactive effect by a suitable and equitable provision which,
to the extent legally permissible, comes as close as possible to the intent and
purpose of the invalid or unenforceable provision. The same shall apply: (i) if
the Parties have, unintentionally, failed to address a certain matter in this
Agreement (Regelungslücke); in which case a suitable and equitable provision
shall be deemed to have been agreed upon with retroactive effect and which comes
as close as possible to what the Parties, in the light of the intent and purpose
of this Agreement, would have agreed upon if they had considered the matter; or
(ii) if any provision of this Agreement is invalid because of the scope of any
time period of performance stipulated herein; in which case a legally
permissible

 

34

--------------------------------------------------------------------------------


 

time period or performance shall be deemed to have been agreed which comes as
close as possible to the stipulated time period or performance.

 

* * *

 

35

--------------------------------------------------------------------------------


 

 

Rockwood Holdings, Inc.

 

 

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

 

Clemens Alfred Rollman

 

Rockwood Specialties Group, Inc.

 

 

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

 

Clemens Alfred Rollman

 

Sachtleben Corporation

 

 

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

 

Clemens Alfred Rollman

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs GmbH

 

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

 

Clemens Alfred Rollman

 

White Pigments Holdings Oy

 

 

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

 

Clemens Alfred Rollman

 

White Pigments LLC

 

 

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

 

Clemens Alfred Rollman

 

Kemira Oyj

 

 

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

 

Verena Hügel

 

Kemira Pigments Oy

 

 

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

 

Verena Hügel

 

 

36

--------------------------------------------------------------------------------


 

 

Kemira Germany GmbH

 

 

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

 

Verena Hügel

 

 

Kemira Specialty Inc.

 

 

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

 

Verena Hügel

 

 

Rockwood Specialties Group GmbH

 

 

 

 

 

BY:

/s/ LEIF U. SCHRADER

 

 

 

Leif U. Schrader

 

 

Sachtleben Chemie GmbH

 

 

 

 

 

BY:

/s/ LORENZO MATTHAEI

 

 

 

Lorenzo Matthaei

 

 

 

37

--------------------------------------------------------------------------------